Appellant was assessed a fine of $100.00 by a jury in the county court on a charge that he sold a pint of liquor to J. S. Allred.
Bill of Exception No. 2 complains of the action of the court in permitting the State to elicit from the witness, who was a soldier stationed at a nearby camp, the following evidence: *Page 614 
"We have to protect the boys in the army from people who violate the law and sell whiskey to our soldier boys and things that interfere with their work — we ride highways, search houses."
It occurs to the writer that this evidence served no purpose; that it was prejudicial and quite inflammatory under the conditions.
Other bills relate to matters that will not likely occur upon another trial of this case.
For the error pointed out in admitting the evidence of the witness Allred, the judgment of the trial court is reversed and the cause is remanded.